DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 and 17–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 and 17–19 recite:
3.  The system of Claim 2, wherein the plurality of operational and cleaning parameters comprises gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current, or hopper levels.  Emphasis added.

4.  The system of Claim 2, wherein the plurality of performance metrics comprises a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  Emphasis added.

17.  The method of Claim 16, wherein the plurality of operational and cleaning parameters comprises: gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current, or hopper levels.  Emphasis added.

18.  The method of Claim 16, wherein the plurality of performance metrics comprises: a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  Emphasis added.

19.  The method of Claim 18, wherein performing the plurality of targeted diagnostic analyses comprises performing a targeted diagnostic analysis on the structural impairment of the fabric filter, on the inadequate cleaning of the fabric filter, on the failure of the solenoid valve, on the failure of the diaphragm valve, or on the blinding of the fabric filter.  Emphasis added.

The italicized language in each claim is a Markush group written in open-ended rather than closed language.  The open-ended language renders each claim indefinite.  See MPEP 2173.05(h) (“If a Markush grouping requires a material selected from an open list of alternatives…the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim”).  
To overcome the rejections, claims 3 and 4 could be rewritten as:
3.  The system of Claim 2, wherein the plurality of operational and cleaning parameters is selected from the group consisting of 

4.  The system of Claim 2, wherein the plurality of performance metrics is selected from the group consisting of  a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  

17.  The method of Claim 16, wherein the plurality of operational and cleaning parameters is selected from the group consisting of 

18.  The method of Claim 16, wherein the plurality of performance metrics is selected from the group consisting of 

19.  The method of Claim 18, wherein performing the plurality of targeted diagnostic analyses is selected from the group consisting of 






Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1–5 recite a limitation that invokes 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 recites:
1.  A system, comprising:
a baghouse filter system comprising a fabric filter;
a control system coupled to the bag house filter system that is configured to control filtering operations of the baghouse filter system and cleaning operations of the baghouse filter system;
a plurality of data collection devices that are configured to collect data associated with a plurality of operational and cleaning parameters of the baghouse filter system; and
a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system independent of the control system, to determine whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters, and to perform a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters, the plurality of targeted diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.  Emphasis added.

First, note that the limitation describing—“a control system”—does not invoke 35 U.S.C. 112(f).  The term “control system” is synonymous with “controller.”  A controller is a structural term that takes its name from the function it performs, similar to “filter” or “screwdriver.”  See MPEP 2181(I)(A).
Additionally, the limitation describing—“a plurality of data collection devices”—does not invoke 35 U.S.C. 112(f).  A data collection device would have been understood in the art as being sufficiently structural to avoid invoking the statute, similar to a “digital detector.”  See MPEP 2181(I)(A).
However, the “diagnostic system” limitation, italicized above, invokes 35 U.S.C. 112(f).  It uses the generic placeholder “system” coupled with functional language, without reciting sufficient structure to perform the function.  See MPEP 2181(I).
Because this limitation invokes 35 U.S.C. 112(f), the broadest reasonable interpretation of the “diagnostic system” is the structure, material or act described in the Applicant’s disclosure for performing the entire claimed function, and equivalents thereof.  See MPEP 2181.  In light of the disclosure, the “diagnostic system” is a computer-implemented means-plus-function limitation because the diagnostic system 150 is illustrated as a computer.  See Spec. dated Mar. 17, 2020 (“Spec.”) [0034].  For computer-implemented means-plus-function limitations, the corresponding structure, material or act for performing the function is the algorithm for performing the claimed computer function, and equivalents thereof.  See MPEP 2181(II)(B).  An algorithm is a “finite sequence of steps for solving a logical or mathematical problem or performing a task.”  Id.  The algorithm may be expressed in any understandable terms, including as a mathematical formula, in prose, in a flow chart or in any other manner that provides sufficient structure.  Id.  
The flow charts illustrated in Figs. 2–12 of the Applicant’s specification describe the algorithm for performing the claimed function.  Spec. dated Mar. 17, 2020 (“Spec.”) Figs. 2–12, [0035].  First, the diagnostic system receives data associated with a plurality of operational and cleaning parameters of the baghouse filter system 100.  Id. at Fig. 2, [0036].  The diagnostic system determines whether a performance of the system 100 is degraded based on this data.  Id.  This determination is made by comparing a maximum pulse of dust concentration value and a maximum compressed air flow value, to a defined normal range for each value.  Id. at Fig. 3, [0037].  If these parameters fall outside of the defined normal range, then one or more targeted diagnostic analyses are performed.  Id.  The targeted diagnostic analyses are described in Figs. 4–12.  These analyses include:
Determining if the fabric filter has a structural impairment, by determining the average pulse of dust concentration value for a first plurality of pulses of dust, and determining whether each of a second plurality of maximum pulse of dust concentration values exceeds the average.  Spec. Fig. 4, [0038].  If the peak dust value is higher than the average peak dust value, this is indicative of a leaking bag or row.  Id.
Determining whether the cleaning of the fabric filter is inadequate, by determining whether the maximum compressed air flow is less than an average compressed air flow value computed for a plurality of compressed air pulses.  Spec. Fig. 5, [0040].
Determining whether the cleaning of the fabric filter is inadequate by determining whether a compressed air flow value is greater than or equal to a minimum compressed air flow value limit.  Spec. Fig. 6, [0041].
Determining whether the cleaning of the fabric filter is inadequate by determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow value signature.  Spec. Fig 7, [0042].
Determining whether a solenoid valve has failed by determining a difference between a dwell time associated with an energization of the solenoid valve and a predicted energization of the solenoid valve, with this difference indicating that the valve firing sequence is not following the predicted order.  Spec. Fig. 8, [0044].
Determining whether a solenoid valve has failed by determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow performance signature.  Spec. Fig. 9, [0045].
Determining whether a diaphragm valve has failed by detecting whether the valve has been activated or fired, determining whether a change in a dust concentration value exceeds a first defined threshold and determining whether a compressed air flow value exceeds a second defined threshold.  Spec. Fig. 10, [0046].  The valve may be stuck or frozen if a valve fires, but there is no substantial change in the dust concentration value and the total compressed air flow is minimal.  Id.
Determining whether a diaphragm valve has failed by detecting whether the valve has been activated or fired, determining whether an initial compressed air flow value is substantially zero responsive to activation of the valve and determining whether a final compressed air flow value is non-zero responsive to activation of the valve.  Spec. Fig. 11, [0047].  When a valve fires and the compressed air flow rate is approximately zero at the start of the firing sequence and the statistical data appears to be normal except the system does not return to zero, this indicates a leaking diaphragm valve.  Id.
Determining whether a the fabric filter experiences blinding by determining the average maximum pulse of dust concentration value for a first plurality of pulses of dust, determining whether a second maximum pulse of dust concentration values exceed the average, and determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow value performance signature.  Spec. Fig. 12, [0048]  If the peak dust value has been continuously lower than the average peak dust value for the last defined plurality of pulses for a particular valve/row and the compressed air maximum flow and air flow performance signature are normal, then one or more of the fabric filters may be blinded.  Id.

Therefore, under the broadest reasonable interpretation, the “diagnostic system” limitation is a special purpose computer programmed with an algorithm where first, the computer receives data associated with a plurality of operational and cleaning parameters of the baghouse filter system 100.  Id. at Fig. 2, [0036].  The diagnostic system determines whether a performance of the system 100 is degraded based on this data.  Id.  This determination is made by comparing a maximum pulse of dust concentration value and a maximum compressed air flow value, to a defined normal range for each value.  Id. at Fig. 3, [0037].  If these parameters fall outside of the defined normal range, then the computer performs two or more of the targeted diagnostic analyses specified in the bullet points above.  
This interpretation applies to claims 2–5.





Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15–19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosshard, US 2011/0023709 A1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Bosshard.
Claim 15 discloses a method.  The method comprises receiving data associated with a plurality of operational and cleaning parameters of a baghouse filter system independent of a control system.  The control system is configured to control filtering and cleaning operations of the baghouse filter system.  
The method comprises determining whether a performance of the baghouse system is degraded based on the data associated with the plurality of operational and cleaning parameters, and performing a plurality of targeted diagnostic analyses of the data.  The plurality of targeted diagnostic analyses correspond to a plurality of performance metrics of the baghouse filter system.
Bosshard discloses a method of operating a filtration system.  See Bosshard Fig. 1, [0075].  During the method, comparator module 66 receives dust concentration data from dust particle monitor 38, and pressure module 70 receives pressure data from pressure transducer 40.  Id. at [0080], [0087].  These data are associated with operational and cleaning parameters of the baghouse system, because they indicate whether one of the filters or valves has a leak and whether the filters are dirty.  Id. at [0080], [0087], [0088].  
Using the data, the comparator module 66 and the pressure control module 70 each determines whether a performance of the baghouse 10 is degraded based on the information they receive, while performing a plurality of targeted diagnostic analyses of the data, with the plurality of targeted diagnoses corresponding to a plurality of performance metrics of the baghouse 10.  The comparator module 66 uses the dust concentration information to determine if a filter bag 14 has a leak.  See Bosshard [0080].  The pressure control module 70 uses the pressure information to determine if the filters are dirty or if a valve is operating properly.  Id. at [0087], [0088].
The baghouse system also comprises a mechanism for controlling the filtering and cleaning operations of the baghouse system.  This mechanism includes, for instance, valve control module 62.  See Bosshard Fig. 2A, [0080].  The valve control module 62 operates pulse valves 34 to clean the filters when they are dirty.  Id. at [0080].  It also manipulates shut off valve 42 to terminate operation of the filter system when there is a leak in a filter.  See Bosshard Fig. 2A, [0082]. 
The comparator module 66 and pressure module 70 receive data from sensors 38, 40, independent of valve control module 62.  This is because the sensors 38, 40 first transmit information to the comparator and pressure modules 66, 70.  See Bosshard [0080], [0087].  The comparator module 66 processes this information to determine if one of the filters has a leak.  Id. at [0080].  The pressure module 70 processes this information to determine if the filters are dirty or if one of the valves has a leak.  Id. at [0087], [0088].  If the filters are dirty or have a leak, this information is communicated to valve control module 62.  Id. at [0080].  The valve control module 62 then operates pulse inlet valves 34 to clean the filters, or operates shut off valve 42 to shut down the baghouse system if there is a leak in one of the filters.  Id. at [0080], [0082]. 
    PNG
    media_image1.png
    880
    1785
    media_image1.png
    Greyscale


The comparator module 66 and pressure control module 70 receive data independent from the valve control module 62, even though the modules are all provided on the same microprocessor 60.  See Bosshard Fig. 2A, [0078].  But it also would have been obvious to use two microprocessors—one to perform the diagnostic functions of comparator module 66 and pressure module 70, and another to execute the valve control instructions of valve control module 62—because this would merely represent separating otherwise integrated parts, with no significant change in function.  See MPEP 2144.04(V)(C).  Using two computers instead of one to perform the same function is not patentable.  
Claim 16 requires for the method of claim 15, the step of determining whether the performance of the baghouse filter is degraded comprises determining whether the performance is degraded based on a maximum pulse of dust concentration value within the fabric filter and a maximum compressed air flow value directed to the fabric filter.
The comparator module 66 in Bosshard determines if a filter bag 14 is leaking based on comparing a measured dust concentration to the maximum tolerable dust concentration that can be within outlet conduit 22.  See Bosshard [0080].  Therefore, the system determines whether the performance of the baghouse 10 is degraded based on a maximum pulse of dust concentration value within the fabric filter.  Additionally, the pressure control module determines whether the valves are operating properly by creating a measured pressure profile of the air receiver and comparing the measured pressure profile to a desired pressure profile.  Id. at [0088].  Therefore, the system determines whether the performance of the baghouse 10 is degraded based on a maximum compressed air flow value directed to the fabric filter.
Claim 17 requires for the method of claim 16, the plurality of operational and cleaning parameters comprises gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current and/or hopper levels.
In Bosshard, the dust particle monitor 38 measures exit dust concentration in the outlet conduit 22.  See Bosshard [0080].  The pressure transducer 40 measures the compressed air pressure in header air receiver 25.  Id. at [0077], [0087].
Claim 18 requires for the method of claim 16, the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.  Claim 19 requires for the method of claim 18, performing the plurality of targeted diagnostic analyses comprises performing a targeted diagnostic analysis on the structural impairment of the fabric filter, on inadequate cleaning of the fabric filter, on the failure of the solenoid valve, on the failure of the diaphragm valve or on the blinding of the fabric filter.
Bosshard teaches this feature, because the comparator module 66 determines if one of the filter bags 14 has a structural impairment such as a leak.  See Bosshard [0080].



Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Bosshard, US 2011/0023709 A1 in view of Park et al., US 2010/0018173 A1.
Claim 1 describes a system.  The system comprises a baghouse filter system comprising a fabric filter.  
The system also comprises a control system coupled to the bag house filter system.  The control system is configured to control filtering operations of the baghouse filter system and cleaning operations of the baghouse filter system.
The system further comprises a plurality of data collection devices that are configured to collect data associated with a plurality of operational and cleaning parameter of the baghouse filter system.
The system also comprises a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system, independent of the control system.  The diagnostic system is configured to determine whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters, and to perform a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters.  The plurality of diagnostic analyses correspond to a plurality of performance metrics of the baghouse filter system.
As noted, the limitation describing—“a control system”—does not invoke 35 U.S.C. 112(f), because a “control system” is another term for “controller.”  And a “controller is understood in the art as a structural component that takes its name from the function that it performs, similar to a “filter” or “screwdriver.”  See MPEP 2181(I)(A). 
Furthermore, the limitation describing—“a plurality of data collection devices”—does not invoke 35 U.S.C. 112(f).  Rather, a data collection device is sufficiently structural to avoid invoking the statute, similar to “digital detector.”  See MPEP 2181(I)(A).  
However, the limitation describing—“a diagnostic system”—invokes 35 U.S.C. 112(f).  Under the broadest reasonable interpretation, the corresponding structure, act or material for performing this function is a special purpose computer programmed with an algorithm where first, the computer receives data associated with a plurality of operational and cleaning parameters of the baghouse filter system 100.  Id. at Fig. 2, [0036].  The diagnostic system determines whether a performance of the system 100 is degraded based on this data.  Id.  This determination is made by comparing a maximum pulse of dust concentration value and a maximum compressed air flow value, to a defined normal range for each value.  Id. at Fig. 3, [0037].  If these parameters fall outside of the defined normal range, then the computer performs two or more of the targeted diagnostic analyses specified in the bullet points, provided in the 35 U.S.C. 112(f) section above.  The targeted diagnoses include:
Determining if the fabric filter has a structural impairment, by determining the average pulse of dust concentration value for a first plurality of pulses of dust, and determining whether each of a second plurality of maximum pulse of dust concentration values exceeds the average.  If the peak dust value is higher than the average peak dust value, this is indicative of a leaking bag or row. 
Determining whether a solenoid valve has failed by determining whether a compressed air flow value performance signature deviates from a baseline compressed air flow performance signature.
Bosshard discloses a filtration system.  See Bosshard Fig. 1, [0075].  The system comprises a baghouse filter system 10.  Id.  The baghouse 10 comprises a filter bag 14 (corresponding to the “fabric filter”).  Id.
The system also comprises a controller 33 coupled to the baghouse 10.  See Bosshard Fig. 1, [0078].  A mechanism of the controller 33, such as valve control module 62, is configured to control filtering and cleaning operations of the baghouse 10.  Id. at [0078], [0082].  This mechanism corresponds to the “control system.”
The system further comprises a dust particle monitor 38 and a pressure transducer 40 (collectively the “plurality of data collection devices”), configured to collect data associated with a plurality of operational and cleaning parameters of the baghouse 10.  See Bosshard Fig. 1, [0080], [0087].  Specifically, the dust particle monitor 38 collects data about the concentration of dust particles in the outlet conduit 22 during cleaning and filtration of air.  Id. at [0080].  The pressure transducer 40 collects data about the pressure profile in air receiver 25 during a cleaning cycle, where compressed air from the air receiver 25 is used to remove debris from the filter bags 14.  Id. at [0077], [0087].
The system also comprises a comparator module 66 and a pressure control module 70 (collectively the “diagnostic system”).  See Bosshard Fig. 2A, [0080], [0087].  The comparator module 66 and pressure control module 70 are a special purpose computer, which execute an equivalent of the algorithm used in the “diagnostic system” as claimed.  Specifically, the dust particle monitor 38 measures the concentration of dust in the conduit 22, and transmits this data to the comparator module 66.  Id. at [0080].  The comparator module 66 compares this data to a baseline concentration.  Id.  If the comparator module 66 detects that the measured concentration exceeds the baseline, it determines that one of the filter bags 14 has a leak.  Id.  Additionally, the pressure transducer 40 measures the pressure within the air receiver during the filter cleaning operation.  Id. at [0087].  This information is transmitted to the pressure control module 70.  Id.  The pressure control module 70 creates a measured pressure profile (i.e., a compressed air flow value signature) and compares this to a desired pressure profile (i.e., a baseline compressed air flow performance signature).  Id. at [0088].  This comparison indicates whether one of the pulse air inlet valves 34, used to supply compressed air to clean the filters, is operating properly.  Id. 
The algorithm taught in Bosshard is an equivalent to the algorithm of claim 1, because it performs essentially the same function in essentially the same way.  See MPEP 2183.

    PNG
    media_image1.png
    880
    1785
    media_image1.png
    Greyscale


Bosshard differs from claim 1 because it fails to disclose that the pulse inlet valves 34 are solenoid valves, even though it suggests that the system utilizes various solenoids or the like.  See Bosshard [0078].   However, Park teaches that diaphragm solenoid valves 7 are useful for supply compressed air to clean filters in a filtration system.  See Park Fig. 1, [0056].  The pulse inlet valves 34 in Bosshard are used to supply compressed air to clean the filters.  Therefore, it would have been obvious for the pulse inlet valves 34 in Bosshard to be diaphragm solenoid valves because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art.  See MPEP 2143(I)(B).
With respect to the limitation requiring that the diagnostic system (comparator module 66 and pressure module 70) receives data independent of the control system (valve control module 62)—the comparator module 66 and pressure control module 70 (the “diagnostic system”) each receive data independent of the valve control module 62.  See Bosshard Fig. 2A, [0078].  Specifically, the comparator module 66 first receives information from sensor 38 and then processes this information to determine whether the filters have a leak.  Id. at [0080].  Likewise, the pressure module 70 receives information from sensor 40, and processes this information to determine if one of the valves has a leak, or if the filters are dirty.  Id. at [0087], [0088].  This information is then transmitted to the valve control module 62 to operate valves within the filter system, to shut the system down if a filter is leaking or to clean the filters if they are dirty.  Id. at [0078], [0082].  The independence of modules 66 and 70 from 62 is seen in Fig. 2A.

    PNG
    media_image2.png
    933
    1412
    media_image2.png
    Greyscale

Note that the comparator module 66, pressure module 70 and valve control module 62 are independent of one another, even though they are performed using the same microprocessor 60, for the reasons stated above.  See Bosshard Fig. 2A, [0078].
But it also would have been obvious for the system to comprise two microprocessors—one to perform the diagnostic functions of comparator module 66 and pressure module 70, and another to execute the filtering and cleaning operations of valve control module 62, because this would merely represent making separable otherwise integrated parts, with no change in function.  See MPEP 2144.04(V)(C).  Using two computers, instead of one, to perform the same function is not patentable.
Claim 2 requires for the system of claim 1, the diagnostic system is further configured to determine whether the performance of the baghouse filter system is degraded based on a maximum pulse of dust concentration value within the fabric filter and a maximum compressed air flow value directed to the fabric filter.
The comparator module 66 in Bosshard determines if a filter bag 14 is leaking based on comparing a measured dust concentration to the maximum tolerable dust concentration that can be within outlet conduit 22.  See Bosshard [0080].  Therefore, the system determines whether the performance of the baghouse 10 is degraded based on a maximum pulse of dust concentration value within the fabric filter.  Additionally, the pressure control module determines whether the valves are operating properly by creating a measured pressure profile of the air receiver and comparing the measured pressure profile to a desired pressure profile.  Id. at [0088].  Therefore, the system determines whether the performance of the baghouse 10 is degraded based on a maximum compressed air flow value directed to the fabric filter.
Claim 3 requires for the system of claim 2, the plurality of operational and cleaning parameters comprises gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current and/or hopper levels.
In Bosshard, the dust particle monitor 38 measures exit dust concentration in the outlet conduit 22.  See Bosshard [0080].  The pressure transducer 40 measures the compressed air pressure in header air receiver 25.  Id. at [0077], [0087].
Claim 4 requires for the system of claim 2, the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.
In Bosshard, the system determines if one of the filter bags 14 is leaking (i.e., has a structural impairment).  See Bosshard [0082].  The system also determines if one of the valves has failed.  Id. at [0087].
Claim 5 requires for the system of claim 4, the diagnostic system is further configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the structural impairment of the fabric filter.  Performing the targeted diagnostic analysis on the structural impairment of the fabric filter includes determining an average maximum pulse of dust concentration value for a first plurality of pulses of dust and determining whether each of a second plurality of maximum pulse of dust concentration values exceed an average maximum pulse of dust concentration value.
Bosshard teaches this feature, because it determines if one of the filter bags 14 is leaking by comparing a measured particulate concentration in the outlet 22 with the maximum acceptable particulate concentration. See Bosshard [0080]–[0082].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–5 and 15–19 are rejected under 35 U.S.C. 101.
There are two criteria for subject matter eligibility.  MPEP 2106(I).  First, the claimed invention must be to one of the four statutory categories—a process, machine, manufacture, or composition of matter.  Id.   Second, the claimed invention must not be directed to a judicial exception, unless the claim as a whole includes additional limitations amounting to significantly more than the judicial exception.  Id.  
In making this determination, the examiner should follow the two-step analysis provided in MPEP 2106(III).  Step 1 asks if the claim is to one of the four statutory categories.  Id.  If yes, Step 2A, Prong One asks whether the claim recites a judicial exception.  MPEP 2106.04(II).  If yes, Step 2A, Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical application.  Id.  If no, Step 2B asks whether the claim as a whole amounts to significantly more than the judicial exception.  Id.  If no, then the claim is patent ineligible under 35 U.S.C. 101.  Id.
For Step 2A, Prong One, the judicial exceptions include abstract ideas, laws of nature and natural phenomena.  Id.  The enumerated grouping of abstract ideas include (1) mathematical concepts, (2) certain methods of organizing human activity and (3) mental processes.  MPEP 2106.04(a).  A mental process is a concept that can be performed in the human mind, including observation, evaluation, judgment or opinion.  Id.  The courts do not distinguish between mental processes that are performed entirely in the human mind and those that require a human to use a physical aid to perform the claim limitation.  MPEP 2106.04(a)(2)(III).
For Step 2A, Prong Two, adding insignificant extra-solution activity to the judicial exception, and generally linking the use of the judicial exception to a particular technological environment is insufficient to integrate the judicial exception into a practical application.  MPEP 2106.04(d)(I).  As such, merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely using a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application.  Id. 
For Step 2B, if the additional element or combination of elements is no more than well-understood, routine, conventional activities previously known to the industry, recited at a high level of generality, then the additional element does not favor patent eligibility.  MPEP 2106.05(d).
Claim 1 recites:
1.  A system, comprising:
a baghouse filter system comprising a fabric filter;
a control system coupled to the bag house filter system that is configured to control filtering operations of the baghouse filter system and cleaning operations of the baghouse filter system;
a plurality of data collection devices that are configured to collect data associated with a plurality of operational and cleaning parameters of the baghouse filter system; and
a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system independent of the control system, to determine whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters, and to perform a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters, the plurality of targeted diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.

As noted under in the 35 U.S.C. 112(f) section above—the “diagnostic system” limitation invokes 35 U.S.C. 112(f).  Therefore, the structure, material or act for corresponding to the “diagnostic system” is a special purpose computer programmed with the algorithm for performing the function, as described in the specification, and equivalents thereof.  The algorithm is used to diagnose whether there is a problem with the baghouse filter system.  The algorithm first determines whether a performance of the baghouse filter system has degraded.  This determination is made by comparing data about a maximum pulse of dust concentration value and a maximum compressed air flow value, to a defined normal range for each value.  If the comparison falls outside of the defined normal range, then the algorithm performs two or more targeted diagnostic analyses, to identify what is causing the degraded performance.  The targeted diagnostic analyses are explained in detail in the 35 U.S.C. 112(f) section above.  However, they include:  determining if the fabric filter has a structural impairment, determining if the cleaning of the fabric filter is inadequate, determining if a solenoid valve or diaphragm valve has failed, and determining if the fabric filter experiences blinding.  Nothing is done with the diagnosis after it has been made.
For Step 1, claim 1 is directed to one of the four statutory categories, because it describes a “system” which is a machine.  
For Step 2A, Prong One, the claim recites a judicial exception which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance.  This is a mental process because diagnosing a problem is a form of observation, evaluation or judgment.  See MPEP 2106.04(a).  
For Step 2A, Prong Two, the claim fails to recite additional elements that integrate the abstract idea into a practical application.  The claim recites the additional elements of a system comprising a baghouse filter system with a fabric filter, a control system coupled baghouse system to control filtering and cleaning operations of the baghouse, and a plurality of data collection devices configured to collect data associated with a plurality of operational cleaning parameters of the baghouse.  But the claim fails to explain how the diagnosis is integrated with these additional elements after the diagnosis has been made.  Rather, the algorithm simply makes a diagnosis, without doing anything with the information.  The additional elements are used merely to generate data which is used in the diagnosis.  
Instant claim 1 is similar to Mayo. In that case, the claim was found ineligible when it recited the additional element of administering a thiopureine drug to a patient. See MPEP 2106.04(d)(2).  But that step was performed to gather data about the natural relationships, and thus was ancillary to the overall diagnostic focus of the claims.  Id.  Instant claim 1 is dissimilar to Vanda.  In that case, the claim was found eligible because it was directed, as a whole, to administering a drug to more safely treat a disease rather than simply gathering data about how the human body responds after the drug is received.  Id.  Here, the plurality of data collection devices collect data associated with a plurality of operational and cleaning parameters of the baghouse—but that data is only used to make a diagnosis.  There is nothing done with the diagnosis after it is made.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and conventional because claim 1 describes a generic baghouse filter system.  This is illustrated in Appelo which describes a particulate collection device 102 (i.e., a baghouse filter system) comprising a filter tube 142 (i.e., a fabric filter).  See Appelo Fig. 1, [0019].  The particulate collection device 102 comprises a control member 93 used to control filtering and cleaning operations of the device 102.  Id. at [0021].  The device 102 also comprises measurement devices 92 used to collect data associated with a plurality of operational and cleaning parameters of the particulate collection device 102.  Id. at [0022].  

    PNG
    media_image3.png
    1084
    1689
    media_image3.png
    Greyscale

Claim 2 recites:
2.  The system of Claim 1, wherein the diagnostic system is further configured to determine whether the performance of the baghouse filter system is degraded based on a maximum pulse of dust concentration value within the fabric filter and a maximum compressed air flow value directed to the fabric filter.

For Step 1, claim 2 is directed to one of the four statutory categories because it describes a system, which is a machine.
For Step 2A, Prong One, claim 2 recites a judicial exception, which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance, as explained in the rejection of claim 1 above.  
For Step 2A, Prong Two, claim 2 fails to recite additional elements that integrate the abstract idea into a practical application.  Rather, claim 2 fails to recite any elements that are in addition to the abstract idea.  The limitations of claim 2 are directed to the diagnostic system itself, rather than how the diagnosis is used after it has been made. 
For Step 2B, the claim as a whole fails to amount to significantly more than the abstract idea, because the claimed baghouse filter system is routine and conventional, for the reasons stated in the rejection of claim 1 above.
Claim 3 recites:
3.  The system of Claim 2, wherein the plurality of operational and cleaning parameters comprise gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current, and/or hopper levels. 

For Step 1, claim 3 is directed to one of the four statutory categories because it describes a system, which is a machine.
For Step 2A, Prong One, claim 3 recites a judicial exception, which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance, as explained in the rejection of claim 1 above.  
For Step 2A, Prong Two, claim 3 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the type of data that is collected, instead of any practical application of the diagnosis that is made with the data.
For Step 2B, the claim as a whole fails to amount to significantly more than the abstract idea, because the claimed baghouse filter system is routine and conventional, for the reasons stated in the rejection of claim 1 above.
Claim 4 recites:
4.  The system of Claim 2, wherein the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.

For Step 1, claim 4 is directed to one of the four statutory categories because it describes a system, which is a machine.
For Step 2A, Prong One, claim 4 recites a judicial exception, which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance, as explained in the rejection of claim 1 above.  
For Step 2A, Prong Two, claim 4 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the performance metrics that are diagnosed.
For Step 2B, the claim as a whole fails to amount to significantly more than the abstract idea, because the claimed baghouse filter system is routine and conventional, for the reasons stated in the rejection of claim 1 above.
Claim 5 recites:
5.  The system of Claim 4, wherein the diagnostic system is further configured to perform the plurality of targeted diagnostic analyses by performing a targeted diagnostic analysis on the structural impairment of the fabric filter; and
wherein performing the targeted diagnostic analysis on the structural impairment of the fabric filter comprises:
determining an average maximum pulse of dust concentration value for a first plurality of pulses of dust; and
determining whether each of a second plurality of maximum pulse of dust concentration values exceed the average maximum pulse of dust concentration value.

For Step 1, claim 5 is directed to one of the four statutory categories because it describes a system, which is a machine.
For Step 2A, Prong One, claim 5 recites a judicial exception, which is the abstract idea of diagnosing whether the performance of a baghouse filter system has degraded, and if so, running two or more diagnostic analyses to determine what is causing the degraded performance, as explained in the rejection of claim 1 above.  
For Step 2A, Prong Two, claim 5 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, claim 5 describes part of the process used in making the diagnosis, instead of an application of the diagnostic information.
For Step 2B, the claim as a whole fails to amount to significantly more than the abstract idea, because the claimed baghouse filter system is routine and conventional, for the reasons stated in the rejection of claim 1 above.
Claim 15 recites:
15.  A method, comprising:
receiving data associated with a plurality of operational and cleaning parameters of a baghouse filter system independent of a control system configured to control filtering and cleaning operations of the baghouse filter system;
determining whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters; and
performing a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters, the plurality of targeted diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.

For Step 1, claim 15 is directed to one of the four statutory categories because it describes a method, which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses.  This is a mental process because diagnosing a problem is a form of observation, evaluation or judgement.  See MPEP 2106.04(a).
For Step 2A, Prong Two, the claim fails to recite additional elements that integrate the abstract idea into a practical application.  The claim recites the additional elements of a baghouse filter system with a control system configured to control filtering and cleaning operations of the baghouse.  Data associated with a plurality of operational and cleaning parameters are received, independent of the control system.  But the claim fails to explain how the diagnosis is integrated with the additional elements.  While the data is used to make the diagnosis—nothing is done with the diagnostic information after it has been generated.  In this way, the case is more similar to Mayo than Vanda, for the reasons explained in the rejection of claim 1 above.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because claim 15 describes a generic method of operating a baghouse filter system.  This is illustrated in Appelo which describes a particulate collection device 102 (i.e., a baghouse filter system) that operates in substantially the same way as the claimed method, as explained in the rejection above.

    PNG
    media_image3.png
    1084
    1689
    media_image3.png
    Greyscale

Claim 16 recites:
16.  The method of Claim 15, determining whether the performance of the baghouse filter system is degraded comprises determining whether the performance of the baghouse filter system is degraded based on a maximum pulse of dust concentration value within the fabric filter and a maximum compressed air flow value directed to the fabric filter.

For Step 1, claim 16 is directed to one of the four statutory categories because it describes a method which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses, as explained in the rejection of claim 15 above.  
For Step 2A, Prong Two, claim 16 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, claim 16 describes steps used in the diagnostic process, instead of an application of the diagnosis.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because the claim describes a generic method of operating a baghouse filter system, as explained in the rejection of claim 15 above.  
Claim 17 recites:
17.  The method of Claim 16, wherein the plurality of operational and cleaning parameters comprise gas temperature, gas flow, exit dust concentration, differential pressure, compressed air header pressure, fan current, and/or hopper levels.

For Step 1, claim 17 is directed to one of the four statutory categories because it describes a method which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses, as explained in the rejection of claim 15 above.  
For Step 2A, Prong Two, claim 17 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the type of data that is collected, instead of any practical application of the diagnosis that is made with the data.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because the claim describes a generic method of operating a baghouse filter system, as explained in the rejection of claim 15 above.  
Claim 18 recites:
18. The method of Claim 16, wherein the plurality of performance metrics comprise a structural impairment of the fabric filter, an inadequate cleaning of the fabric filter, a failure of a solenoid valve, a failure of a diaphragm valve, a leak in a compressed air delivery system, a failure of a poppet valve, a failure of an isolation valve, an improper setting used by the control system, and a blinding of the fabric filter.

For Step 1, claim 18 is directed to one of the four statutory categories because it describes a method which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses, as explained in the rejection of claim 15 above.  
For Step 2A, Prong Two, claim 18 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the performance metrics that are diagnosed.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because the claim describes a generic method of operating a baghouse filter system, as explained in the rejection of claim 15 above.  
Claim 19 recites:
19.  The method of Claim 18, wherein performing the plurality of targeted diagnostic analyses comprises performing a targeted diagnostic analysis on the structural impairment of the fabric filter, on the inadequate cleaning of the fabric filter, on the failure of the solenoid valve, on the failure of the diaphragm valve, or on the blinding of the fabric filter.

For Step 1, claim 19 is directed to one of the four statutory categories because it describes a method which is a process.
For Step 2A, Prong One, the claim recites a judicial exception, which is the abstract idea of determining whether the performance of the baghouse filter system is degraded, and performing a plurality of targeted diagnoses, as explained in the rejection of claim 15 above.  
For Step 2A, Prong Two, claim 19 fails to recite any additional elements that integrate the abstract idea into a practical application.  Rather, the claim describes the performance metrics that are diagnosed.
For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea.  The additional elements are routine and convention because the claim describes a generic method of operating a baghouse filter system, as explained in the rejection of claim 15 above.  
Response to Arguments
Claim Objections
The Examiner withdraws the objection to claim 1.


35 U.S.C. 112(b) Rejections
The Applicant argues that the Markush groups in claims 3, 4 and 17–19 are not indefinite, even though they are set forth using the open-ended transitional phrase “comprises.”  See Applicant Rem. filed June 01, 2022 (“Applicant Rem.”) 9.  Rather, the Applicant cites the portion of MPEP 2173.05(h), which says that treatment of claims reciting a list of alternatives is not governed by the particular format used.  Id.  
The Examiner respectfully disagrees.  Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims.  See MPEP 2173.05(h).  The listing of specified alternatives within a Markush claim is referred to as a Markush group.  Id.  A Markush grouping is a close group of alternatives.  Id.  As such:
“If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially of’ the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  Id.

Here, the lists set forth in claims 3, 4 and 17–19 are Markush groups, because each is a list of alternatives.  Each claim is indefinite, however, because the Markush groups are set forth using the open-ended transitional phrase “comprises” rather than closed language.  See MPEP 2173.05(h).  Therefore, “it is unclear what other alternatives are intended to be encompassed” by each claim.  Id.  As such, the Examiner maintains that claims 3, 4 and 17–19 are indefinite.


Claim Interpretation Under 35 U.S.C. 112(f)
The Applicant argues that the following limitation in claims 1–5 does not invoke 35 U.S.C. 112(f):
“a diagnostic system that is configured to receive the data associated with the plurality of operational and cleaning parameters of the baghouse filter system independent of the control system, to determine whether a performance of the baghouse filter system is degraded based on the data associated with the plurality of operational and cleaning parameters, and to perform a plurality of targeted diagnostic analyses of the data associated with the plurality of operational and cleaning parameters, the plurality of targeted diagnostic analyses corresponding to a plurality of performance metrics of the baghouse filter system.”

Rather, the Applicant argues that the “diagnostic system” is structural, for the purposes of means-plus-function treatment, because the Federal Circuit previously held that the term “detector” is structural, as it is not a generic term such as “means.”  See Applicant Rem. 9 (citing Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696 (Fed. Cir. 1998)).  The Applicant also argues that the term “diagnostic system” is structural, because the disclosure indicates that this system is coupled to data collection devices.  Id.
The Examiner respectfully disagrees.  The Federal Circuit updated the standard for whether a limitation invokes 35 U.S.C. 112(f) in its 2015 decision, Williamson v. Citrix Online.  See MPEP 2181 (citing Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015)).  The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.  Id.  
In Williamson, the issue was whether the limitation—“a distributed learning control module”—should be interpreted as a means-plus-function limitation.  See MPEP 2181(I)(A).  The Federal Circuit concluded that the limitation invoked 35 U.S.C. 112(f), because a “distributed learning control module” failed to recite sufficiently definite structure.  Id.  Rather, the word “module” does not provide any indication of structure, because it sets forth a black box recitation for providing the same specified function as if the term “means” had been used.  Id.
The MPEP also provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f).  See MPEP 2181(I)(A).  This list includes “system for.”
Here, the “diagnostic system” limitation invokes 35 U.S.C. 112(f).  The word “system” does not provide any indication for the structure that is used to perform the claimed functions.  Instead, the word “system” sets forth a black box recitation for performing the claimed functions, in the same way as if “means” had been used.  The disclosure acknowledges this, because the diagnostic system is a generic, non-structural device that receives data from the data collection devices.
Additionally, the claimed language “diagnostic system” is recognized by the MPEP as a non-structural generic placeholder, because “diagnostic system” is essentially the same as “system for.”  The phrase “system for” is provided in a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f). 
Therefore, the disputed limitation in claims 1–5 invokes 35 U.S.C. 112(f). 



35 U.S.C. 102 and 103 Rejections
Bosshard, US 2011/0023709 A1
Claims 1 and 15 require a control system and a diagnostic system, where the diagnostic system is configured to receive data independent of the control system.
The system in Bosshard comprises a controller 33.  See Bosshard Fig. 1, [0078].  The controller 33 has a mechanism, such as valve control module 62, that is configured to control filtering and cleaning operations.  Id. at [0078], [0082].  This mechanism is the “control system.”  The controller 33 also has a comparator module 66 and a pressure module 70.  Id. at Fig. 2A, [0080], [0087].  The comparator module 66 and pressure module 70 collectively correspond to the “diagnostic system.”  
The Applicant argues that the comparator module 66 and pressure module 70 do not receive data independently of the mechanism in the controller 33 that is used to control filtering and cleaning operations.  See Applicant Rem. 11, 12.  Rather, the comparator module 66 and pressure module 70 are implemented as part of the controller 33.  Id.
The Examiner respectfully disagrees.  The comparator 66 and pressure module 70 receive data independently of the mechanism in the controller that is used to control filtering and cleaning operations.  For instance, the comparator 66 receives data from dust particle monitor 38, and compares this data to a baseline, to determine if the measured concentration of dust particles is above the baes line.  See Bosshard [0070].  This information is used to determine if there is a leak in one of the filters.  Id.  Likewise, the pressure control module 70 receives data from pressure transducer 40 to determine the pressure differential across the filter bags.  Id. at [0083].  This information is used to determine if the filters are clogged and need cleaning.  Id.  
The controller 33 also has a valve control module 62 which is the mechanism that controls filtering and cleaning operations of the system.  See Bosshard Fig. 2A, [0078].  The valve control module 62 controls filtering because the control module 62 stops the filtration system when it receives information from the comparator 66 that there is a leak.  Id. at [0080], [0082].  The valve control module 62 also controls filtering because it operates valves of a pulse cleaning system when it receives information from the pressure module 70 that the filters need to be cleaned.  Id. at [0078], [0083].
The pressure control module 70 and comparator 66 receive data associated with the operational and cleaning parameters of the system, independent of the valve control module 62.  This is because the pressure control module 70 and comparator 66 receive data from the sensors 38, 40, and analyze this data, before sending the analyzed information to the valve control module 62 for it to take action.  
The Applicant further argues that it would not have been obvious to extract the comparator 66 and pressure control module 70 from the controller 33, because doing so would require the creation of a separate processing system, complicating the design in Bosshard.  See Applicant Rem. 13.  
The Examiner respectfully disagrees.  Using two computers instead of one to perform the same function is not patentable.
With respect to claim 4, the Applicant argues that Bosshard fails to disclose that its system determines the performance metric of an improper setting used by the control system.  
The Examiner respectfully disagrees that this distinction overcomes the rejection of claim 4.  Bosshard only needs to disclose one of the performance metrics to satisfy claim 4, because the performance metrics are set forth in a list of alternatives.  Bosshard’s system determines two of the performance metrics provided in the list of alternatives—whether one of the filter bags is leaking, and if one of the valves has failed.  Therefore, claim 4 is unpatentable over Bosshard.
Appelo et al., US 2013/0255485 A1
The Examiner withdraws the previous rejection over Appelo.  It does not appear that the control member 93 is “configured to control filtering…operations” as required by the claim.  Rather, the control member 93 is used to control whether air tank 81 is filled with compressed air.  See Appelo [0021].  While this operation is used to control cleaning operations—the control member 93 does not control filtering operations, as required by the claim.
The Examiner respectfully disagrees, however, with the Applicant’s assertion that the control apparatus 90 does not receive data independent of the control member 93, due to the fact that the control apparatus 90 is in electronic communication with the control member 93.  See Applicant Rem. 12.  Rather, the control apparatus 90 receives data independent of the control member 93—because the control apparatus 90 receives data from measurement devices 92, processes this data, and then sends a command to control member 93.  
35 U.S.C. 101 Rejections
The Applicant argues that the recitations of claims 1 and 15 are not activities that can be performed in the human mind.  See Applicant Rem. 14.  This is because claims 1 and 15 describe several physical components such as a baghouse filter system comprising a fabric filter, a control system coupled to the baghouse filter system, and a plurality of data collection devices configured to collect data.  Id. at 14, 15.  
The Examiner respectfully disagrees.  The physical components in claims 1 and 15 merely represent linking the mental process of each claim to a particular technological environment or field of use.  See MPEP 2106.04(d)(I).  Generally linking the use of a judicial exception to a particular technological environment is not enough to integrate a judicial exception into a practical application.  Id.  
This is illustrated, for instance, in claim 1 of Example 45 of the October 2019 Patent Eligibility Guidance1.  Claim 1 of Example 45 recites:
1.  A controller for an injection molding apparatus having a mold defining a cavity for receiving polyurethane that is heated to form a molded article during a cycle of operation of the apparatus, the controller configured to:
(a) repeatedly obtain measurements of the temperature of the mold;
(b) calculate an extent of curing completion of polyurethane in the mold using the obtained temperatures and the Arrhenius equation; and
(c) determine the extent that the polyurethane is cured as a percentage.

In Example 45, claim 1 is patent illegible, even though it recites physical structure of an injection mold apparatus and a controller, because the additional, physical elements are insignificant extra-solution activity. The courts have made it clear that mere physicality or tangibility of an additional element is not a relevant consideration in the eligibility analysis.   
Additionally, the mental processes described in claims 1 and 15, could be performed in the human mind.  Note that the courts do not distinguish between mental processes that are preformed entirely in the human mind and mental processes that require a human to use a physical aid, such as pen and paper or slide rule, to perform the claim limitation.  See MPEP 2106.04(a)(2)(III).  
With respect to claim 15, it recites the abstract idea of determining whether the performance of a baghouse system is degraded based on data associated with a plurality of operational and cleaning parameters, and performing a plurality of targeted diagnostic analyses using the data.  This is a mental process because diagnosing a problem is a form of observation, evaluation or judgement.  
A user could mentally perform this diagnosis.  For instance, he could read data associated with the operation of a baghouse system.  He could then mentally determine that the performance of the system was degraded, if the data indicated a problem.  The user could then diagnose the problem (i.e., perform a plurality of targeted diagnostic analyses of the data corresponding to performance metrics of the system)—by mentally comparing the data that he has read with data indicating proper performance of the system.  The abstract idea in claim 15 would be considered a mental process, even if it was performed using a physical aid, such as pen and paper.  See MPEP 2106.04(a)(2)(III).
The abstract idea of claim 1 could also be performed in the human mind.  In this claim, the diagnostic system receives data to determine whether the performance of the baghouse system is degraded.  The diagnostic system also performs a plurality of targeted diagnostic analyses.  Under the 35 U.S.C. 112(f) interpretation of the “diagnostic system” limitation—one of the targeted diagnostic analyses comprises determining if the fabric filter has a structural impairment by determining the average pulse of dust concentration value for a first plurality of pulses of dust and determining whether each of a second plurality of maximum pulse of dust concentration values exceeds the average.  If the peak dust value is higher than the average peak dust value, this is indicative of a leaking filter bag or row of bags.  Another diagnostic analysis comprises determine whether the cleaning of the fabric filter is inadequate by determining whether the maximum compressed air flow is less than an average compressed air flow value computed for a plurality of compressed air pulses.
A human could perform the functions of the diagnostic system.  An operator could look at the data to determine that something is wrong with the baghouse system.  The human could then determine the average dust concentrations for the first plurality of pulses, either mentally or with a pen and paper, and then mentally compare this average to the maximum pulse of dust concentration values, to determine if they exceed the average, to determine if there is a leak.  The human could also mentally compare the maximum compressed air flow to the average compressed air flow, to determine if the cleaning of the fabric filter is inadequate.
With respect to Step 2A, Prong Two, the Applicant argues that claims 1 and 15 integrate the mental process of diagnosing a problem with a baghouse filter system into a practical application.  See Applicant Rem. 15.  It is argued that claims 1 and 15 integrate the abstract idea into the practical application of determining whether a baghouse filter system has degraded along with diagnosing the filter system.  Id.
The Examiner respectfully disagrees.  What the Applicant is describing—determining whether a baghouse filter system has degraded along with diagnosing the filter system—is not a practical application of a mental process.  Rather, the Applicant describes a mental process, because diagnosing a problem is a form of observation, evaluation, or judgement.  Claims 1 and 15 do not integrate this mental process into a practical application, because nothing is done with the diagnosis after it is made.  
This is similar to claim 1 of Example 45 of the October 2019 Patent Eligibility Guidance. Claim 1 from Example 45 recites:
1.  A controller for an injection molding apparatus having a mold defining a cavity for receiving polyurethane that is heated to form a molded article during a cycle of operation of the apparatus, the controller configured to:
(a) repeatedly obtain measurements of the temperature of the mold;
(b) calculate an extent of curing completion of polyurethane in the mold using the obtained temperatures and the Arrhenius equation; and
(c) determine the extent that the polyurethane is cured as a percentage.

In this claim from Example 45, the abstract idea is the mathematical concept of using the Arrhenius equation to calculate an extent of curing completion of polyurethane in a mold, and determining the extent that the polyurethane is cured as a percentage.  The claim fails Step 2A, Prong Two because nothing is done with the mathematical calculation after it is made.  While the claim recites the additional element of using a controller to perform the equation, this is nothing more than performing the abstract idea on a computer, while linking the abstract idea to a technological environment.  Additionally, while the claim obtains temperature measurements in the mold, this is mere data gathering that is necessary for use of the judicial exception, as the temperature values are used in the mathematical concept.  Also, while the claim recites the additional element of performing the mathematical calculation in conjunction with a mold, this is nothing more than linking the abstract idea to a technological environment.
Likewise, while instant claim 1 recites the additional elements of a baghouse filter system and a control system, this is nothing more than generally linking the abstract idea to a technological environment.  Additionally, while the claim indicates that a plurality of data collection devices are used to collect data, with this data being used to make the diagnosis—this is nothing more than mere data gathering that is necessary for use in the mental process, as the data is used to make the diagnosis.   
Note that instant claims 1 and 15 are not similar to claim 2 of Example 45 of the 2019 Patent Eligibility Guidance, which satisfies Step 2A, Prong Two.  Claim 2 recites:
2.  The controller of claim 1, which is further configured to:
(d) send control signals to the injection molding apparatus once the polyurethane has reached a target percentage, the control signals instructing the apparatus to open the mold and eject the molded polyurethane from the mold.

Claim 2 satisfies Step 2A, Prong Two because limitation (d) does not merely link the judicial exceptions to a technical field.  Instead, it adds a meaningful limitation in that it employs the calculated percentage of the extent of cure to control the operation of the injection molding apparatus.
Instant claims 1 and 15 are unlike claim 2 of Example 45, because claims 1 and 15 recite no limitations that employ the diagnosis in any meaningful way after it has been performed.  While the claims make a diagnosis, nothing is done with the diagnosis after it has been made.
With respect to Step 2B, the Applicant argues that claims 1 and 15 amount to significantly more than the abstract idea, because the claims meet the requirements of novelty and non-obviousness.  See Applicant Rem. 16, 17.  The Examiner respectfully disagrees.  Claims 1 and 15 are unpatentable as being anticipated or obvious, for the reasons stated above.
Note that instant claim 1 is unlike claim 3 of Example 45, which is patent eligible for satisfying Step 2B.  Claim 3 recites:
3.  A system comprising the controller of claim 1 connected to a means for temperature measuring that repeatedly measures the temperature of the mold.

The structure of the “means for temperature measuring” corresponds to an ARCXY thermocouple, and equivalents thereof.  The Example states that using an ARCXY thermocouple to measure mold temperatures is not well-known.  Therefore, claim 3, as a whole, amounts to significantly more than the abstract idea.
In instant claims 1 and 15—the system that utilizes the abstract idea is well-known.  
For instance, in claim 15, the only additional element, outside of the diagnosis, is a “baghouse filter system” with a “control system configured to control filtering and cleaning operations of the baghouse filter system.”  Baghouse filter systems, with controllers used to control filtering and cleaning operations, are well known in the art.  This is illustrated in Bosshard, for the reasons discussed above.  Additionally, Standard describes a baghouse filter system comprising a controller 74 that controls cleaning operations by instructing dust removal assembly 70 to clean filter elements with compressed air.  See Standard US 5,549,734 Figs. 1, 3, col. 5, ll. 1–55.  The controller 74 also controls filtering operations by instructing bag deactivation assembly 72 to deactivate a filter element when it needs to be cleaned.  Id.  Likewise, Volk describes a baghouse filter system comprising a controller that operates flow control means F to control the flow rate of air through each of the filter cartridges, and a filter cartridge cleaning means G to selectively clean each of the filter cartridges when needed.  See Volk et al., US 4,624,689 Fig. 1, col. 7, l. 52–col. 9, l. 30.
 The baghouse filter system described in claim 1 is routine and conventional for reasons similar to claim 15.
Because claims 1 and 15 describe routine and conventional devices, used to implement the mental diagnostic process, claims 1 and 15 do not amount to significantly more than the abstract idea.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776


/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Appendix 1 to the October 2019 Patent Eligibility Guidance, which contains Example 45, is provided with this communication.